Quinn-Brintnall, J.
¶46 (concurring in the result only) — I agree with the majority’s decision that the evidence amply supports Jose Alvarez-Abrego’s second degree child assault conviction and that it should be affirmed. I write separately, however, because I respectfully disagree with the majority analysis, which, in my view, improperly extends application *372of CrawfordI18 and unduly limits statements admissible under the medical diagnosis exception to the rule against hearsay.
¶47 First, I note that a fair reading of the record reveals that the statement at issue was made by a four-year-old child to her mother after the mother discovered her six-month-old son had sustained a head injury while in her boyfriend, Alvarez-Abrego’s care and before the child was examined in the emergency room of the Mary Bridge Children’s Hospital. Any subsequent interviews did not alter the character of the child’s initial statement to her mother, which, in turn, her mother relayed to Dr. Yolanda Duralde. ER 803(a)(4) expressly allows the admission of out-of-court statements such as these “made for purposes of medical diagnosis or treatment and describing . . . the inception or general character of the cause or external source ... as reasonably pertinent to diagnosis or treatment.” That rule does not, as the majority suggests, require that the statements be made by the person receiving medical treatment. Majority at 368 n.17; see 5C Karl B. Tegland, Washington Practice: Evidence Law and Practice § 803.20 author’s cmt. at 68 (5th ed. 2007) (“[T]here is nothing in [ER 803(a)(4)] to suggest that the hearsay exception applies only to statements describing the patient’s own symptoms or medical history. The instant hearsay exception may apply, for example,... to statements by some other third person, who was seeking to convey information about a patient to a physician.” (some alterations in original) (citing State v. Woods, 143 Wn.2d 561, 23 P.3d 1046 (2001))).
¶48 Moreover, I disagree with the majority’s assertion that the record is insufficient to establish the nontestimonial character of the statement. As the majority acknowledges, “the ‘core’ class of ‘testimonial’ statements include [ ] those ‘pretrial statements that declarants would *373reasonably expect to be used prosecutorially[,]’ . . . ‘statements that were made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial.’ ” State v. Mason, 160 Wn.2d 910, 918, 162 P.3d 396 (2007) (internal quotation marks omitted) (quoting Crawford v. Washington, 541 U.S. 36, 51, 52, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004)), cert. denied, 553 U.S. 1035; Majority at 363.
¶49 It was Kristina Rondeau who told Dr. Duralde that her four-year-old daughter had told her that the infant had been thrown against the wall. Both Rondeau and Duralde testified at Alvarez-Abrego’s trial and were subject to cross-examination. As to the statements of a four-year-old child made after the discovery of her infant brother’s injury and prior to his emergency room examination, it strains credulity to argue that a four-year-old made the pretrial statement reasonably expecting it to be used “prosecutorially” or “ ‘believ[ing] that the statement would be available for use at a later trial.’ ” Mason, 160 Wn.2d at 918 (quoting Crawford, 541 U.S. at 52). In my opinion, the majority’s conclusion that the trial court committed error, albeit harmless, in admitting the child’s statement to her mother which was promptly relayed to the infant’s treating physician is based on groundless speculation regarding the possible context in which the statement may have been made. Accordingly, although I concur in the result, I must respectfully dissent from the analysis in the majority opinion.
Review denied at 168 Wn.2d 1042 (2010).

 Crawford v. Washington, 541 U.S. 36, 59, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).